Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1, it is very confusion in that there are four compositions, i.e., composition A, composition B, optional composition A (A’) and optional composition B (B’). To this end, it is not clear what Applicant intends to claim, for instance: the LSR contains i) a mixture of composition A and composition B or alternatively a mixture of composition A’ and composition B’; ii) a mixture of composition A, composition B and composition A’; iii) a mixture of composition For the sake of compact prosecution, the LSR of the instant claim is construed as a mixture of composition A and composition B or alternatively as a mixture of composition A’ and composition B’, pending rectification.
Claims 13-15 contain the trademark/trade names “KH-550” and “KH570”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a silane coupling agent and, accordingly, the identification/description is indefinite.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3 and 7-18 are rejected under 35 U.S.C. 103 as being obvious over 
Kollefrath (EP 1 741 420).
	For Claims 1-3 and 7-12, Kollefrath discloses a liquid silicone rubber that comprises a two-component composition (i.e., a first component and a second component). The first component (base part) contains about 15 to about 60 wt% of an alkenyl functional polyorganosiloxane about 1 to about 15 wt% of an organohydrogenpolysiloxane, about 3 to about 80 wt% of a filler (e.g., silica) and 0.005 to about 0.05 wt% of an alkyne. The second component (catalyst part) contains about 20 to about 60 wt% of an alkenyl functional polyorganosiloxane, about 0.005 to about 0.01 wt% of a hydrosilylation catalyst and about 3 to about 80 prima facie case of obviousness exists. Further, an organohydrogenpolysiloxane having 1.8 mmol/g SiH was exemplified in Examples 2 and 3. The content of the Si-bonded hydrogen atom in this organohydrogenpolysiloxane would be 0.18 wt% (1.8E-3 * 1 * 100). This would render the foregoing obviousness even more compelling. ([0043]) For Claims 13-15, the hexagonal boron nitride is optional. For Claims 16-18, a suitable catalyst is Karstedt catalyst (i.e., Pt/divinyltetramethyldisiloxane complex) in the form of solution. ([0032] and [0043]) Kollefrath is silent on the concentration of the catalyst in the catalyst solution. However, one of ordinary skill in the art would appreciate that the concentration would facilitate the handling/measuring of the catalyst. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the catalyst in whatever concentration through routine experimentation in order to afford a catalyst with proper ease of handling/measuring. Especially, Applicant does not show the criticality of such a concentration. 

6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over 
Kollefrath as evidenced by Hittmair (US 4 035 453) and Freeman (Silicones, Published For The Plastics Institute, ILIFFE Books Ltd., 1962).
supra, which is incorporated herein by reference. Kollefrath further teaches that the alkenyl functional polyorganosiloxane can be those taught in Hittmair. ([0022]) Thus, Hittmair discloses a vinyldimethylsiloxy terminated polydimethylsiloxane having a viscosity of 1400 cP. (col. 5, line 63 to col. 6, line 11) Since a typical polydimethylsiloxane has a specific gravity of about 1.0, the viscosity of 1400 cP is approximately equal to 1400 cS. Further, Freeman teaches that the relationship between the viscosity and the number of dimethylsiloxane units of a polydimethylsiloxane can be approximately represented by the equation:
	log η = 0.1 n1/2 + 1.1
where η is the viscosity in cS and n is the number of dimethylsiloxy units. (page 27) Therefore, Hittmair’s vinyldimethylsiloxy terminated polydimethylsiloxane would have about 31,000 dimethylsiloxy units. Since the formula weights of a dimethylsiloxy unit and a vinyl group are 74 and 27, respectively, the vinyl content of the foregoing vinyldimethylsiloxy terminated polydimethylsiloxane would be about 0.17 wt% (2*27/31,000). 

7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over Kollefrath in view of Landon (US 2008 0020154).
supra, which is incorporated herein by reference. For Claim 19, a method for preparing the liquid silicone rubber is further exemplified in Examples. Kollefrath is silent on removing bubbles from the liquid silicone rubber after mixing all ingredients. However, Landon teaches the removal of bubbles from a polysiloxane-based blend to afford a bubble-free cured product. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to pull vacuum on Kollefrath’s liquid silicone rubber to prevent any bubble in the cured product with expected success. For Claim 20, the prior art is silent on the duration for removing bubbles. However, the duration would affect the completeness of the bubble removal. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to remove the bubbles for whatever duration (e.g., depending on the viscosity of the liquid silicone rubber) through routine experimentation in order to obtain a cured product free of bubbles. Especially, Applicant does not show the criticality of such a duration. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 26, 2022
			/KUO LIANG PENG/                              	Primary Examiner, Art Unit 1765